Title: To Thomas Jefferson from Charles Worthington, 19 November 1807
From: Worthington, Charles
To: Jefferson, Thomas


                        
                            Sir
                            
                            Bank of Columbia November 19th 1807
                        
                        Mr William D Beall is an applicant for the Marshals office for the District of Columbia—We have Known Mr
                            Beall for a number of years of his capacity and fitness to fill the office—we have no doubt. For these four or five years
                            past Mr Beall has come particularly under our notice as a principal Clerk (the Bookkeeper) in the Bank where he has
                            conducted himself with such strict propriety as to gain our confidence and Esteem
                        We are respectfully Sir Your Ob.sts
                        
                        
                            Cha Worthington
                            
                            Hny. Foxall
                            
                            John Cox
                            
                            Jereh Williams
                            
                            John Threlkeld
                            
                            Walter Smith
                            
                        
                    